          Case 1:20-cv-10408-AT Document 18 Filed 01/12/21 Page 1 of 2


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
 BIDI VAPOR, LLC,                                                   DOC #:
                                                                    DATE FILED: 12/18/2020

                              Plaintiff,

               -against-                                                   20 Civ. 10408 (AT)

 ALDAFACTORY, BESTVAPORSELLER,                                      ORDER FILED UNDER SEAL
 DGMENGOU, DHGATEIUS,
 ECIGARETTEDIRECT, ECIGCTO,
 ECIGMANUFACTURE, ECIGSHOP88,
 ITALY_NEST1, LINJIUYONG, ONE CLOUD
 PUFF, RACHELSHOUSE, SOULLILY,
 SUNRISE_STORE, SUPERVAPES, VAPE08,
 VAPECGE, VAPEFOREVER,
 VAPINGFOREVER, VIDGEWISE001,
 VIDGEWISE008, WONDERFULCIGS, XI02
 and YLHCGH,

                        Defendants.
ANALISA TORRES, District Judge:

        On December 11, 2020, this Court entered a temporary restraining order on Plaintiff’s ex
parte motion (the “TRO”). The Court found that Plaintiff was likely to succeed on its claims of
trademark infringement by Defendants, that continued infringement would cause Plaintiff irreparable
harm, and that the public interest and the balance of equities strongly favored restraining further
infringement. Accordingly, the Court entered the TRO, and, among other things: (1) restrained
Defendants from taking a variety of actions that infringed Plaintiff’s trademark or induced others to
do so, (2) directed third-party web service providers to cease providing service to Defendants within
five days, (3) directed third-party financial institutions to locate and attach Defendants’ financial
accounts within five days, (4) authorized expedited discovery, (5) authorized Plaintiff to delay service
on Defendants until after the third parties had complied with the order, and authorized service by
electronic means, and (6) sealed Plaintiff’s application, its supporting documents, and the order itself
until the third parties had complied. The Court further ordered that Defendants appear on December
21, 2020, at 1:00 p.m., to show cause why a preliminary injunction should not issue.

      The time for the third parties designated in the Court’s order to comply has now passed.
Accordingly, it is ORDERED that:

   (1) By December 28, 2020, Plaintiff shall file with the Court a status letter describing the
       compliance or noncompliance of Defendants and third parties with the Court’s order, and
       providing proof of service of the TRO on each Defendant (consistent with the methods of
       service outlined in the TRO);
          Case 1:20-cv-10408-AT Document 18 Filed 01/12/21 Page 2 of 2



   (2) The hearing scheduled for December 21, 2020, at 1:00 p.m. is ADJOURNED to January 11,
       2021, at 1:00 p.m. By January 5, 2021, Defendants shall file any opposing papers. By
       January 8, 2021, Plaintiff shall file any reply;

   (3) Pursuant to Federal Rule of Civil Procedure 65(b)(2), the TRO is extended to January 12,
       2021. Good cause exists for an extension, because adjourning the preliminary injunction
       hearing is necessary to ensure Defendants are afforded adequate notice, and continued
       restraint of Defendants and third parties in the interim period is necessary to protect Plaintiff’s
       rights against the irreparable harms demonstrated in their TRO application.

        By December 22, 2020, Plaintiff shall serve this order on Defendants using the same methods
authorized by the TRO. By December 23, 2020, Plaintiff shall provide the Court with proof of
service.

       SO ORDERED.

Dated: December 18, 2020
       New York, New York




                                                    2
